FILE COPY




                                          COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                            CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  LEE GABRIEL                                                                             LISA M. WEST
  ELIZABETH KERR                                    TEL: (817) 884-1900
  J. WADE BIRDWELL                                                                       GENERAL COUNSEL
  DABNEY BASSEL                                    FAX: (817) 884-1932                    CLARISSA HODGES
  DANA WOMACK
  MIKE WALLACH                                    www.txcourts.gov/2ndcoa



                                            November 27, 2019

    Hon. David L. Evans                                       Hon. Elizabeth Beach
    Regional Presiding Judge                                  Judge, Criminal District Court No. 1
    Tom Vandergriff Civil Courts Building                     Tim Curry Criminal Justice Center
    100 N. Calhoun, 4th Floor                                 401 W. Belknap
    Fort Worth, TX 76196                                      Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

    Joseph W. Spence                                          Criminal District Clerk, Tarrant County
    Assistant District Attorney                               Tim Curry Criminal Justice Center
    Tim Curry Criminal Justice Center                         401 W. Belknap, 3rd Floor
    401 W. Belknap St.                                        Fort Worth, TX 76196-0402
    Fort Worth, TX 76196                                      * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    William R. Biggs
    115 W. 2nd. St., Suite 202
    Fort Worth, TX 76102
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-19-00270-CR, 02-19-00271-CR, 02-19-
                     00272-CR
                     Trial Court Case Number:         1562396D, 1562407D, 1562409D

    Style:           Jamari Nelson
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                                 Respectfully yours,
                                          FILE COPY

02-19-00270-CR
November 27, 2019
Page 2




                    DEBRA SPISAK, CLERK